DETAILED ACTION
This office action has been issued in response to amendments received on 6/01/2022 and an Examiner’s Interview conducted 8/24/2022.  Claims 1, 8, 14 and 21 were amended via the amendments.  Claims 9-13 and 20 were cancelled. Claims 1-8, 14-19 and 21 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Lastova on 8/24/2022.
Claims 1 and 8 are amended.  Claims 14 and 21 are cancelled.  This application has been amended as follows:

1.	(Currently Amended) A method comprising:
	receiving at least one request for an action in relation to an electronic device, wherein performance of the action requires verification of binding between a group of identifiers (IDs) specified by the request;
	verifying, via cryptographic verification using a public key, whether the binding of a group of IDs specified by the request match a cryptographically attested bound group of IDs associated with the electronic device, wherein the cryptographically attested bound group of IDs is signed with a device key of the electronic device or a key derived from the device key of the electronic device, to determine whether the at least one request for an action is an authentic request; and,
	having determined the at least one request for an action is an authentic request, approving the at least one request, 
	wherein the device key is a private key and the group of IDs comprises at least an Integrated Circuit Card Identifier (ICC ID) of a Subscriber Identity Module (SIM) of the electronic device and a device identifier associated with the electronic device.


8.	(Currently Amended) A network device comprising processing circuitry configured to: 
receive at least one request for an action in relation to an electronic device, wherein performance of the action requires verification of binding between a group of identifiers (IDs) specified by the request; 
verify, via cryptographic verification using a public key, whether the binding of a group of IDs specified by the request match a cryptographically attested bound group of IDs associated with the electronic device, wherein the cryptographically attested bound group of IDs is signed with a device key of the electronic device or a key derived from the device key of the electronic device, to determine whether the at least one request for an action is an authentic request; and, 
approve the at least one request, having determined the at least one request for an action is an authentic request, 
wherein the device key is a private key and the group of IDs comprises at least an Integrated Circuit Card Identifier (ICC ID) of a Subscriber Identity Module (SIM) of the electronic device and a device identifier associated with the electronic device.

14.	Cancelled.

21.	Cancelled.
 
Response to Arguments
Applicant’s arguments in pages 7-9 of their Remarks, filed 5/17/2022, with respect to Claims 1, 3-8, 13 and 16-20 as being rejected under 35 USC 103 as being unpatentable over Unnerstall (US 2018/0152845) and claims 2, 14-15 and 21 as being rejected under 35 USC 103 as being unpatentable over Unnerstall (US 2018/0152845), as applied to claims 1 and 13, further in view of Mu (US 2016/0165435); have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-8 and 15-19 are allowed in light of the Examiner’s amendments herein, Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 8 are allowed for reasons explained below.  
As to independent claims 1 and 8, the prior art including over Unnerstall (US 2018/0152845) and Mu (US 2016/0165435), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Unnerstall (prior art on the record) teaches a method verifying communications and status changes of a user device using an enrolled user token generated based on device and resource information.  A request is sent to authorize a mobile payment comprising a token generated based on current device information of the mobile device including one or more of IMSI 512, ICC ID 514, IMEI 516 and MSISDN 518.  No public or private key is disclosed.
Mu (prior art on the record) teaches a method for encrypting communications between a mobile terminal and an application server for two-way authentication.  The user registers to an application server by submitting user information comprising an MSISDN, IMSI, IMEI, ICCID, bank account number, and ID.  The two-authentication is executed using symmetric authentication keys or an asymmetric key pair comprising a public and private key.
None of the prior art of record cited above teach the non-obvious features of the present invention:
“receiving at least one request for an action in relation to an electronic device, wherein performance of the action requires verification of binding between a group of identifiers (IDs) specified by the request;” “verifying, via cryptographic verification using a public key, whether the binding of a group of IDs specified by the request match a cryptographically attested bound group of IDs associated with the electronic device, wherein the cryptographically attested bound group of IDs is signed with a device key of the electronic device or a key derived from the device key of the electronic device, to determine whether the at least one request for an action is an authentic request;” and, “having determined the at least one request for an action is an authentic request, approving the at least one request, wherein the device key is a private key and the group of IDs comprises at least an Integrated Circuit Card Identifier (ICC ID) of a Subscriber Identity Module (SIM) of the electronic device and a device identifier associated with the electronic device.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-8 and 15-19 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438